—On an indictment found more than two years after the commission of the crime, the respondent was tried and found guilty of the crime of seduction under promise of marriage. During a period of more than two years following such commission the respondent, a resident of the State, was in Europe as a member of the Dnited States armed forces, and thereafter returned. The appeal is by the People from an order of the County Court, Kings County,- which grants the respondent’s motion in arrest of judgment, sets aside the verdict, dismisses the indictment, and discharges the respondent on the-grounds that the prosecution is barred by lapse of time, under section 2176 of the Penal Law, and that the period of limitation was not suspended by the provisions of section 143 of the Code of Criminal Procedure. Order unanimously affirmed. No opinion. Present — Hagarty, Acting P. J., Cars-well,-. Johnston, Adel and Nolan, JJ. [187 Misc. 843.]